DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Frederick D. Kim on 5/11/2022.

Examiner’s amendments are as follows:

Replace claim 1, as follows:
A sales management system, comprising:
a first device including a first processor that is configured to detect a customer moving an item of merchandise from a merchandise display and determine an extraction direction in which the customer moved the item away from the merchandise display;
a second device including a second processor that is configured to detect movement of [[an]] the item of merchandise from the merchandise display and determine a movement direction thereof; and
a third processor that is configured to:
determine whether a first difference between the determined extraction direction and the determined movement direction[[s]] is within a first range, when a second difference between a first time at which the first processor has detected the item away from the merchandise display and a second time at which the second processor has detected the movement of [[an]] the item from the merchandise display is within a second range, and
determine the item as a first merchandise to be purchased by the customer when the first difference between the determined extraction direction and the determined movement direction[[s]] is determined to be within the first range.

Replace claim 4, as follows:
The system according to claim 1, further comprising:
a fifth processor that is configured to identify [[a]] the customer at an entrance of a store.

Replace claim 8, as follows:
The system according to claim 1, wherein the first processor is further configured to detect the customer moving [[an]] the item of merchandise away from the merchandise display based on an image acquired by a camera above a merchandise shelf on which the item of merchandise is displayed.

Replace claim 9, as follows:
The system according to claim 1, wherein the second processor is further configured to detect the movement of [[an]] the item of merchandise from the merchandise display based on an image acquired by a camera.

Replace claim 10, as follows:
The system according to claim [[9]] 7, wherein the merchandise shelf includes a plurality of sections, and a plurality of cameras is configured to capture an image of each one of the plurality of sections.


Replace claim 11, as follows:
A sales management method, comprising:
detecting a customer moving an item of merchandise from a merchandise display at a first time and determining an extraction direction in which the customer moved the item away from the merchandise display;
detecting movement of [[an]] the item of merchandise from the merchandise display at a second time and determining a movement direction thereof;
determining whether a first difference between the determined extraction direction and the determined movement direction[[s]] is within a first range, when a second difference between the first and second times is within a second range; and
determining the item as a first merchandise to be purchased by the customer when the first difference between the determined extraction direction and the determined movement direction[[s]] is determined to be within the first range.

Replace claim 13, as follows:
The method according to claim 11, wherein
detecting the customer further includes acquiring the first time from a first clock, and
detecting the movement of [[an]] the item further includes acquiring the second time from a second clock that is different from the first clock.

Replace claim 14, as follows:
The method according to claim 11, further comprising:
identifying [[a]] the customer at an entrance of a store.

Replace claim 18, as follows:
The method according to claim 11, wherein the customer moving [[an]] the item of merchandise away from the merchandise display is detected based on an image acquired by a camera above a merchandise shelf on which the item of merchandise is displayed.

Replace claim 19, as follows:
The method according to claim 11, wherein the movement of [[an]] the item of merchandise from the merchandise display is detected based on an image acquired by a camera.

Replace claim 20, as follows:
A sales management system, comprising:
a first detection unit for detecting a customer moving an item of merchandise from a merchandise display and determining an extraction direction in which the customer moved the item away from the merchandise display;
a second detection unit for detecting movement of [[an]] the item of merchandise from the merchandise display and determining a movement direction thereof; and
a determination unit to:
determine whether a first difference between the determined extraction direction and the determined movement direction[[s]] is within a first range, when a second difference between a first time at which the first detection unit has detected the item away from the merchandise display and a second time at which the second detection unit has detected the movement of [[an]] the item from the merchandise display is within a second range, and
determine the item as a first merchandise to be purchased by the customer when the first difference between the determined extraction direction and the determined movement direction[[s]] is determined to be within the first range.



Allowable Subject Matter
Claims 1-20, are allowed.

Reasons for Allowance
Regarding independent claims 1, 11, and 20, (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 04/26/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Further with respect to claim 20, “a first detection unit”, “a second detection unit” and “a determination unit” being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FujiSawa (US PGPUB 2020/0258041 A1) reference discloses a purchased product pickup system including a management server that communicates with a terminal of a customer and manages pickup of a purchased product by the customer in a pickup area provided in or outside a store, wherein the pickup area is provided with a management gate for managing entrance to and exit from the pickup area and a storage shelf for temporarily storing the purchased product, and the management server allocates the storage shelf for storing the purchased product when the purchased product is ordered from the terminal of the customer, and notifies the terminal of the customer of the allocated storage shelf and an entrance code for passing through the management gate of the pickup area.
Gao (US PGPUB 2020/0202683 A1) reference discloses a detection system using visual recognition and sensor fusion to record accurate weight reading of goods in, e.g., a physical retail environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633